Exhibit 10.1

 

EPIQ SYSTEMS, INC.

1995 STOCK OPTION PLAN

AS AMENDED THROUGH JUNE 2, 2010

 

I. PURPOSE

 

The purposes of the EPIQ Systems, Inc. 1995 Stock Option Plan (the “Plan”) are
to: (1) closely associate the interests of the directors, officers and all other
employees of EPIQ Systems, Inc. (the “Corporation”) with the interests of the
shareholders by reinforcing the relationship between participants’ rewards and
shareholder gains; (2) provide directors, officers and all other employees with
an equity ownership in the Corporation commensurate with corporate performance,
as reflected in increased shareholder value; (3) maintain competitive
compensation levels; and (4) provide an incentive to officers and all other
employees for continuous employment with the Corporation.

 

II. ADMINISTRATION

 

(a)           The Plan shall be administered by the Board of Directors of the
Corporation (the “Board”) or a Stock Option Plan Committee (“Committee”) of the
Board.  Unless the Committee is composed solely of not less than two members of
the Board who qualify as “Non-Employee Directors” under Rule 16b-3 or its
successors promulgated under the Securities Exchange Act of 1934, as amended
(“Rule 16b-3”), all grants of stock options under the Plan to officers and
directors of the Corporation shall be made by the Board. (The administrator of
the Plan shall be referred to herein as the “Committee”, regardless of whether
the Plan is administered by the Board or the Committee).  In addition to its
duties with respect to the Plan stated elsewhere in the Plan, the Committee
shall have full authority, consistent with the Plan, to interpret the Plan, to
promulgate such rules and regulations with respect to the Plan as it deems
desirable, to delegate its ministerial responsibilities hereunder to appropriate
persons and to make all other determinations necessary or desirable for the
administration of the Plan.  All decisions, determinations and interpretations
of the Committee shall be binding upon all persons.

 

(b)           Stock options granted pursuant to the Plan (“Options”) shall be
either incentive stock options (“ISOs”) intended to qualify under Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”), or nonqualified
stock options (“NSOs”) not intended to qualify under Section 422 of the Code. 
References in this Plan to Options shall include both ISOs and NSOs.

 

(c)           The Committee shall administer the Plan in a manner necessary to
establish and maintain the Options intended to constitute ISOs as ISOs, and the
Options intended to constitute NSOs as NSOs.  Accordingly, only employees of the
Corporation will be eligible for grants of ISOs.  However, the Corporation makes
no representation that the Options designated as ISOs and the Options designated
as NSOs will qualify at the time of grant as ISOs and NSOs, respectively, or
will continue to qualify as ISOs and NSOs respectively.  Nor does the
Corporation make any representation concerning the tax consequences to any
person upon receipt or exercise of any Option hereunder or the subsequent sale
of Common Stock acquired thereunder.

 

III. SHARES SUBJECT TO THE PLAN

 

Shares of common stock that may be issued under the Plan shall be the common
stock, one cent ($.01) par value, of the Corporation (“Common Stock”).  The
aggregate number of shares of Common Stock, subject to adjustment pursuant to
Article XVI, which may be delivered on exercise of the Options is 4,500,000 and
such amounts of shares of Common Stock shall be, and hereby are reserved for
such purpose.  Such shares may be previously issues shares reacquired by the
Corporation or authorized but unissued shares.  If any Option expires,
terminates or is canceled for any reason, without having been exercised in full,
the shares

 

1

--------------------------------------------------------------------------------


 

covered by the unexercised portion of such Option shall again be available for
Options, within the limit specified above.

 

IV. PARTICIPANTS

 

All members of the Board and all employees of the Corporation, or, if
applicable, its subsidiaries, including employees who are members of the Board,
shall be eligible to participate in the Plan; provided, however, that only
employees of the Corporation shall be granted ISOs.  Subject to the foregoing,
the Committee shall, from time to time, determine, in its discretion, the
directors and employees, who shall be eligible for participation in the Plan
(the “Participants”).  (For purposes of the Plan, the term “Participant(s)”
shall, when appropriate, include any person permitted to exercise an Option in
accordance with the terms of the Plan.)  A member of the Board who is not an
employee of the Corporation shall not be eligible to receive ISOs.

 

V. GRANTS OF OPTIONS

 

(a)           The Committee shall in its discretion determine the time or times
when Options shall be granted and the number of shares of Common Stock to be
subject to each Option, except that no Option may be granted more than ten years
after the effective date hereof.

 

(b)           The Committee may in its discretion grant to Participants who are
employees of the Corporation either ISOs, NSOs or a combination of both and
shall at the time the Option is granted designate whether the Option is an ISO
or NSO.

 

(c)           The Committee may only grant NSOs to Participants who are not
employees of the Corporation.

 

(d)           At any given time, a share of Common Stock may be subject to only
one of the two types of Options that may be issued under the Plan.

 

(e)           With respect to ISOs granted under the Plan, the aggregate fair
market value (determined as of the date the Option is granted) of the Common
Stock with respect to which ISOs are exercisable for the first time by the
Participant during any calendar year under all stock option plans of the
Corporation and its subsidiaries shall not exceed $100,000.  Notwithstanding the
provisions for acceleration of the date an Option is first exercisable in
Article VII and Article VIII, in no event shall the date that an ISO is first
exercisable be accelerated under this Plan if the acceleration would cause an
ISO of a Participant to exceed the limit set forth in this paragraph.

 

(f)            No Option intended to constitute an ISO shall be granted to an
employee who, at the time the Option is granted, owns (within the meaning of
Section 422(b)(6) of the Code) Common Stock possessing more than 10 percent of
the total combined voting power of all classes of stock of the Corporation or,
if applicable, any of its subsidiaries (hereinafter referred to as a “Ten
Percent Shareholder”) unless (1) the purchase price of the Common Stock subject
to such Option shall be, subject to adjustment pursuant to Article XVI, at least
110 percent of the fair market value of the Common Stock on the day the Option
is granted determined in accordance with Article VI which relates to the method
for determining the fair market value of the Common Stock on the date the ISO is
granted, and (2) the Option by its terms is not exercisable after the expiration
of five years from the date such Option is granted.

 

(g)           Each Option shall be evidenced by a written Option Agreement which
shall (1) state the terms and conditions of the Option in accordance with the
Plan; and (2) contain such additional provisions as may be required under
applicable laws, regulations, and rules or otherwise consistent with the terms
of the Plan as the Committee may determine.

 

2

--------------------------------------------------------------------------------


 

VI. OPTION PRICE

 

(a)           The purchase price of a share of Common Stock subject to an NSO
shall be, subject to adjustment pursuant to Article XVI, an amount equal to the
fair market value of the Common Stock on the day the NSO is granted.

 

(b)           Except as provided in paragraph (f) of Article V relating to ISOs
issued to Ten Percent Shareholders, the purchase price of a share of Common
Stock subject to an ISO shall be, subject to adjustment pursuant to Article XVI,
an amount equal to the fair market value of the Common Stock on the day the ISO
is granted.

 

(c)           The fair market value shall be the closing price at which the
Common Stock is traded on the day the NSO or ISO is granted. For this purpose,
the closing price of the Common Stock on any business day shall be (i) if such
Common Stock is listed or admitted for trading on any United States national
securities exchange, or if actual transactions are otherwise reported on a
consolidated transaction reporting system, the last reported sale price of
Common Stock on such exchange or reporting system, as reported in any newspaper
of general circulation, (ii) if the Common Stock is quoted on the National
Association of Securities Dealers Automated Quotations System (“NASDAQ”), or any
similar system of automated dissemination of quotations of securities prices in
common use, the closing bid quotation for such day of the Common Stock on such
system, or (iii) if neither clause (i) or (ii) is applicable, the mean between
the high bid and low ask quotations for the Common Stock as reported by the
National Quotation Bureau, Incorporated if at least two securities dealers have
inserted both bid and ask quotations for the Common Stock on at least 5 of the
10 preceding days.

 

(d)           Except for adjustments pursuant to Article XVI, the purchase price
for any outstanding NSO or ISO granted under the Plan may not be decreased after
the date of grant nor may an outstanding NSO or ISO granted under the Plan be
surrendered to the Company as consideration for the grant of a new option with a
lower exercise price.

 

VII. OPTION PERIOD; EXERCISE RIGHTS

 

(a)           Except as provided in paragraph (f) of Article V relating to ISOs
issued to Ten Percent Shareholders, each Option shall be exercisable for a term
as the Committee shall determine, but not more than 10 years from the date it is
granted, and shall be subject to earlier termination as provided in
Article VIII.

 

(b)           Unless specifically provided by the Committee in its sole
discretion, an Option shall become exercisable upon its grant.

 

VIII. EXERCISE RIGHTS UPON TERMINATION OF EMPLOYMENT

 

(a)           If a Participant terminates employment on account of becoming
disabled, the Participant may exercise the Option in whole or in part within one
year after the date of disability, but in no event later than the date on which
it would have expired if the Participant had not become disabled.

 

For this purpose, a Participant shall be deemed to be disabled if he or she is
determined to be disabled for purposes of meeting any insurance requirements
under policies provided by the Corporation.  If no such policies are in effect,
disability shall have the same meaning as set forth in Section 22(e) of the
Code.

 

(b)           If a Participant dies during a period in which he or she is
entitled to exercise an Option (including the periods referred to in paragraphs
(a) and (d) of this Article), the Option may be exercised at any time within its
remaining term as shall be prescribed in the Option Agreement, but in no event
later than the date on which it would have expired if the Participant had lived,
or one year after the Participant’s death, whichever date is earlier, by the
Participant’s executor or administrator or by any person or persons who shall

 

3

--------------------------------------------------------------------------------


 

have acquired the Option directly from the Participant by will or the laws of
descent and distribution.  The Option may be exercised in whole or in part.

 

(c)           If a Participant’s employment with the Corporation or a subsidiary
shall be terminated for cause, he or she shall forfeit any and all outstanding
Option rights and such rights shall be deemed to have lapsed for purposes hereof
as of the date of the Participant’s termination of service.

 

(d)           If a Participant ceases to be employed by the Corporation or a
subsidiary for any reason other than disability, death or termination for cause
during a period in which he or she is entitled to exercise an Option, the
Participant’s Option shall terminate three months after the date of such
cessation of employment, but in no event later than the date on which it would
have expired if such cessation of employment had not occurred.  During such
period the Option may be exercised only to the extent that the Participant was
entitled to do so at the date of cessation of employment.  The employment of a
Participant shall not be deemed to have ceased upon his or her absence from the
Corporation or a subsidiary on a leave of absence granted in accordance with the
usual procedures of the Corporation or such subsidiary.

 

(e)           No acceleration of the exercise date of an ISO shall occur
pursuant to this Article if such earlier exercise would cause an ISO to violate
paragraph (e) of Article V.

 

IX. METHOD OF EXERCISE

 

An Option shall be deemed exercised when (i) the Corporation has received
written notice of such exercise in accordance with the terms of the Option,
(ii) full payment of the aggregate exercise price of the shares of Common Stock
as to which the Option is exercised has been made, and (iii) arrangements that
are satisfactory to the Committee in its sole discretion have been made for the
Participant’s payment to the Corporation of the amount that is necessary for the
Corporation to withhold taxes in accordance with applicable Federal, state or
local tax withholding requirements.  The exercise price of any share of Common
Stock purchased, and any required tax payment, shall be paid in cash, by the
tender of mature shares of Common Stock, or both.  If payment is made in cash,
it may be made by certified or official bank check, personal check or money
order. If payment is made by the tender of mature shares of Common Stock, the
fair market value of each such share shall be determined as of the day the
shares are tendered for payment, in a manner consistent with the determination
of fair market value under paragraph (c) of Article VI.  Any excess of the value
of the tendered shares over the purchase price will be returned to the
Participant as follows:

 

(i)            Any whole shares remaining in excess of the purchase price will
be returned to the Participant in kind, and may be represented by one or more
certificates as determined by the Corporation in its sole discretion.

 

(ii)           Any partial Shares remaining in excess of the purchase price will
be returned to the Participant in cash.

 

No Participant shall be deemed to be a holder of any shares of Common Stock
subject to an Option unless and until a stock certificate or certificates for
such shares are issued to such person(s) under the terms of the Plan.  No
adjustment shall be made for dividends (ordinary or extraordinary, whether in
cash, securities or other property) or distributions or other rights for which
the record date is prior to the date such stock certificate is issued, except as
expressly provided in Article XVI.

 

For purposes of this Article IX, “mature shares” shall mean those shares of
Common Stock held by Participant for at least six (6) months, with the
measurement of the beginning of such six (6) month period commencing with those
shares owned by Participant.

 

4

--------------------------------------------------------------------------------


 

X. WITHHOLDING TAXES

 

Whenever the Corporation proposes or is required to issue or transfer shares of
Common Stock under the Plan, the Corporation shall have the right to require the
Participant to remit to the Corporation an amount sufficient to satisfy any
Federal, state and/or local withholding tax requirements prior to the delivery
of any certificate or certificates for such shares.  Alternatively, the
Corporation may issue or transfer such shares of Common Stock net of the number
of shares sufficient to satisfy the withholding tax requirements.  For
withholding tax purposes, the shares of Common Stock shall be valued on the date
the withholding obligation is incurred.

 

XI. NONTRANSFERABILITY OF OPTIONS

 

Each Option shall be nonassignable and nontransferable by the Participant other
than by will or the laws of descent and distribution.  Each Option shall be
exercisable during the Participant’s lifetime only by the Participant.

 

XII. REPURCHASE OF SHARES BY CORPORATION

 

The Corporation is under no obligation to repurchase Common Stock acquired
pursuant to the exercise of an Option hereunder.

 

XIII. USE OF PROCEEDS

 

The proceeds received by the Corporation from the sale by it of shares of Common
Stock to Participants exercising Options pursuant to the Plan will be used for
the general purposes of the Corporation.

 

XIV. LAWS AND REGULATIONS

 

(a)           If any provision of the Plan should be held invalid or illegal for
any reason, such determination shall not affect the remaining provisions hereof,
but instead the Plan shall be construed and enforced as if such provision had
never been included in the Plan.  Without limiting the generality of the
foregoing, transactions under this Plan are intended to comply with all
applicable conditions of Rule 16b-3.  To the extent any provision of the Plan or
action by the Committee hereunder is inconsistent with the foregoing
requirements, it shall be deemed null and void.

 

(b)           The determinations and the interpretation and construction of any
provision of the Plan by the Committee shall be final and conclusive.  This Plan
shall be governed by the laws of the State of Missouri.  Headings contained in
this Plan are for convenience only and shall in no manner be construed as part
of this Plan.  Any reference to the masculine, feminine, or neuter gender shall
be a reference to such other gender as is appropriate.

 

XV. ISSUANCE OF SHARES OF COMMON STOCK

 

As a condition of any sale or issuance of shares of Common Stock upon exercise
of any Option, the Committee may require such agreements or undertakings, if
any, as the Committee may deem necessary or advisable to assure compliance with
any applicable law or regulation include, but not limited to, the following:

 

(a)           a representation and warranty by the Participant to the
Corporation, at the time any Option is exercised, that the Participant is
acquiring the shares of Common Stock to be issued for investment and not with a
view to, or for sale in connection with, the distribution of any such shares;
and

 

5

--------------------------------------------------------------------------------


 

(b)           a representation, warranty and/or agreement to be bound by any
legends that are, in the opinion of the Committee, necessary or appropriate to
comply with the provisions of any securities law deemed by the Committee to be
applicable to the issuance of the shares of Common Stock and are endorsed upon
the share certificates.

 

XVI. ADJUSTMENT UPON CHANGES IN CAPITALIZATION

 

(a)           In the event of a reorganization, recapitalization, stock split,
stock dividend, combination of shares, merger, consolidation, distribution of
assets, or any other change in the corporate structure or shares of the Company,
the Committee, as necessary to prevent dilution or enlargement of the benefits
or potential benefits intended to be made available under the Plan, shall
appropriately and equitably make such adjustment in the number and kind of
Shares available for issuance under this Plan (including, without limitation,
the total number of Shares available for issuance under this Plan pursuant to
Section III), the number and kind of options, and the exercise price of
outstanding options; provided, in each case, that with respect to grants of ISOs
intended to qualify as ISOs after such adjustment, no such adjustment shall be
authorized to the extent such adjustment would cause the Incentive Stock Option
to violate Section 424(a) of the Code.  Any such adjustment shall be final,
conclusive and binding for all purposes of this Plan.

 

(b)           Except as otherwise expressly provided herein, the issuance by the
Corporation of shares of its capital stock of any class, or securities
convertible into shares of capital stock of any class, either in connection with
a direct sale or upon the exercise of rights or warrants to subscribe therefor,
or upon conversion of shares or obligations of the Corporation convertible into
such shares or other securities, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number or exercise price of the
shares of Common Stock then subject to outstanding Options granted under the
Plan.

 

(c)           Without limiting the generality of the foregoing, the existence of
outstanding Options granted under the Plan shall not affect in any manner the
right or power to the Corporation to make, authorize or consummate (i) any or
all adjustments, recapitalizations, reorganizations or other changes in the
Corporation’s capital structure or its business; (ii) any merger or
consolidation of the Corporation; (iii) any issue by the Corporation of debt
securities, or preferred or preference stock that would rank above the shares of
Common Stock subject to outstanding Options; (iv) the dissolution or liquidation
of the Corporation; (v) any sale, transfer or assignment of all or any part of
the assets or business of the Corporation; or (vi) any other corporate act or
proceedings, whether of a similar character or otherwise.

 

XVII. NO EMPLOYMENT RIGHTS

 

Nothing in the Plan shall confer upon any employee of the Corporation or of a
subsidiary, if applicable, any right to continued employment, or interfere with
the right of the Corporation or a subsidiary to terminate his or her employment
at any time, for any reason.

 

XVIII. TERM OF PLAN; TERMINATION; AMENDMENTS

 

(a)           This Plan is effective as of October 17, 1995 (the “Effective
Date”), the date of its original adoption by the unanimous consent of the Board
and the unanimous consent of the Shareholders of the Corporation.  This Plan
shall continue in effect until all Options granted hereunder have expired or
been exercised, unless sooner terminated under the provisions relating thereto. 
No Option shall be granted after 10 years from the Effective Date.

 

(b)           The Board may from time to time amend, terminate or suspend the
Plan or an Option, provided, however that, except to the extent provided in
Article XVI, no such amendment may (i) without approval by the Corporation’s
shareholders, increase the number of shares of Common Stock reserved for Options
or change the class of persons eligible to receive Options or involve any other
change or modification requiring shareholder approval under Rule 16b-3,
(ii) permit the granting of Options that expire beyond the

 

6

--------------------------------------------------------------------------------


 

maximum period described in Article V, (iii) extend the termination date of the
Plan as set forth in Article V, (iv) cause the Plan to be ineligible to issue
ISOs, (v) without approval by the Corporation’s shareholders, amend any
outstanding NSO or ISO in a manner that would be deemed to be a repricing under
the rules of the New York Stock Exchange or NASDAQ, (vi) without approval by the
Corporation’s shareholders, amend Article VI, (vii) without approval by the
Corporation’s shareholders, materially increase in any other way the benefits
accruing to Participants or (viii) except to the extent otherwise specifically
provided in the Plan, substantially impair any Option previously granted to a
Participant without the consent of such Participant.  Any termination or
suspension of the Plan shall not affect Options already granted and such Options
shall remain in full force and effect as if this Plan had not been terminated or
suspended.  No Option may be granted while the Plan is suspended or after it is
terminated.

 

(c)           Except as set forth herein, the Board or the Committee, as the
case may be, may at any time or times amend the Plan, or amend any outstanding
Option or Options for the purpose of satisfying the requirements of any changes
in applicable laws or regulations or for any other purpose which at the time may
be permitted by law.  In the event that applicable rules or regulations are
promulgated by the Internal Revenue Service which permit the acceleration of the
date an Option is first exercisable without violating the $100,000 limit
described in paragraph (e) of Article V, the Committee is authorized to act on
behalf of the Board in amending the Plan to permit acceleration in conformity
with such rules or regulations.

 

(d)           Nothing contained in this Plan shall be construed to prevent the
Corporation or any subsidiary, if applicable, from taking any corporate action
which is deemed by the Corporation or any such subsidiary to be appropriate or
in its best interest, whether or not such action would have an adverse effect on
the Plan or any award made under the Plan.  No employee, beneficiary, other
person shall have any claim against the Corporation or any subsidiary as a
result of any such action.

 

XIX. INDEMNIFICATION OF COMMITTEE AND BOARD

 

The Corporation may, consistent with applicable law, indemnify members of the
Committee against any liability, loss or other financial consequence suffered by
them with respect to any act or omission of the Committee or its members
relating to the Plan to the same extent and subject to the same conditions as
specified in the indemnity provisions contained in the By-Laws of the
Corporation.

 

XX. INTERPRETATION

 

(a)           If any provision of the Plan should be held invalid or illegal for
any reason, such determination shall not affect the remaining provisions hereof,
but instead the Plan shall be construed and enforced as if such provision had
never been included in the Plan.  Without limiting the generality of the
foregoing, transactions under this Plan are intended to comply with all
applicable conditions of Rule 16b-3 or its successors promulgated under the
Securities Exchange Act of 1934 and, in the case of ISOs, with all applicable
conditions of Section 422 of the Code or its successors and regulations
promulgated thereunder.  To the extent any provision of the Plan or action by
the Committee or Board hereunder is inconsistent with the foregoing
requirements, it shall be deemed null and void.

 

(b)           The determinations and the interpretation and construction of any
provision of the Plan by the Committee shall be final and conclusive.

 

7

--------------------------------------------------------------------------------